MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                             FILED
regarded as precedent or cited before any                                   Jan 15 2020, 8:51 am

court except for the purpose of establishing                                      CLERK
the defense of res judicata, collateral                                      Indiana Supreme Court
                                                                                Court of Appeals
                                                                                  and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Katherine N. Worman                                       Curtis T. Hill, Jr.
Evansville, Indiana                                       Attorney General of Indiana
                                                          Justin F. Roebel
                                                          Supervising Deputy Attorney
                                                          General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

D.F.,                                                     January 15, 2020
Appellant-Respondent,                                     Court of Appeals Case No.
                                                          19A-JV-945
        v.                                                Appeal from the
                                                          Vanderburgh Superior Court
State of Indiana,                                         The Honorable
Appellee-Petitioner                                       Brett J. Niemeier, Judge
                                                          The Honorable
                                                          Renee A. Ferguson, Magistrate
                                                          Trial Court Cause No.
                                                          82D04-1903-JD-578



Vaidik, Judge.



Court of Appeals of Indiana | Memorandum Decision 19A-JV-945 | January 15, 2020                      Page 1 of 6
                                           Case Summary
[1]   D.F. appeals the juvenile court’s order committing him to the custody of the

      Indiana Department of Correction (DOC). We affirm.



                            Facts and Procedural History
[2]   D.F. was born in April 2002. D.F.’s maternal grandmother has had

      guardianship of him since 2012 due to his mother’s substance-abuse issues and

      his father not being involved in his life. Starting in 2014, D.F. has been heavily

      involved in the juvenile system. That year, D.F., then age twelve, received an

      informal adjustment for committing what would be Level 6 felony dealing in

      hashish oil if committed by an adult. Then, in 2015, D.F. was adjudicated a

      delinquent child for committing what would be Class A misdemeanor

      possession of a synthetic drug or lookalike substance if committed by an adult.

      He was placed on formal probation for six months under a suspended

      commitment to the DOC. D.F. later violated his probation and received a

      disposition of time served. In 2016, D.F. was adjudicated a delinquent child for

      committing what would be Level 4 felony burglary and Level 6 felony theft of a

      firearm if committed by an adult. The juvenile court took commitment to the

      DOC under advisement and placed D.F. on Intensive Supervision Probation.

      When D.F. later violated his probation, the court sent him to the DOC. D.F.

      was released from the DOC to parole and house arrest in late August 2017.

      Less than three months later, while still on parole and house arrest, D.F.

      committed acts that would be Level 3 felony armed robbery, Level 5 felony

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-945 | January 15, 2020   Page 2 of 6
      battery by means of a deadly weapon, and Level 6 felony theft if committed by

      an adult. The court adjudicated D.F. a delinquent child and committed him to

      the DOC. D.F. was discharged from parole on March 1, 2019.


[3]   Three weeks later, on March 22, 2019, an Evansville Police Department officer

      pulled over D.F., then age sixteen, for driving with no license. During the

      traffic stop that ensued, the officer found a handgun and marijuana in the car.

      On March 25, the State filed a petition alleging that D.F. was a delinquent child

      for committing acts that would be Class A misdemeanor dangerous possession

      of a firearm, Class B misdemeanor possession of marijuana, and Class C

      misdemeanor operating a motor vehicle without ever receiving a valid driver’s

      license if committed by an adult. At the March 29 initial hearing, D.F. was

      appointed counsel and admitted possessing the handgun and driving without a

      license. The juvenile court adjudicated D.F. a delinquent child for these acts,

      and the State dismissed the marijuana allegation. The court then proceeded to

      disposition.


[4]   The probation officer recommended that D.F. be committed to the DOC due to

      his “history with this Court, being beyond the control of his guardian, being a

      danger to himself by testing positive for an illegal street drug, . . . the serious

      nature of the offenses, and the fact that in past cases . . . we placed him on an

      informal adjustment, intensive probation supervision, house arrest, counseling,

      secure detention, commitment to the [DOC], and parole.” Tr. p. 8. The State

      agreed with the probation officer’s recommendation, highlighting that D.F. had

      just been discharged from parole three weeks earlier. Defense counsel,

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-945 | January 15, 2020   Page 3 of 6
      however, proposed “two alternatives” to committing D.F. to the DOC, that is,

      placing him with his father or Job Corps. Id. at 9. The probation officer then

      testified that D.F. had never been placed with his father before, as “there’s not

      been very much involvement from [him].” Id. The probation officer also

      testified that she had looked into Job Corps “as an alternative [to] re-

      commitment to” the DOC but concluded that it was not a good fit for D.F.

      “due to there being no accountability in the program, meaning that he’s able to

      leave the program at any time.” Id. at 10. The probation officer explained that

      the program had “little supervision” and that D.F. would not do well with little

      supervision. Id. D.F.’s father, who lives in Owensboro, Kentucky, testified that

      although D.F. had not lived with him in the recent past, he was willing to “take

      over the care and custody” of him once he found a bigger house. Id. at 12.


[5]   In announcing its disposition, the juvenile court expressed its frustration with

      D.F., noting that it didn’t know “what else to do” with him given all the other

      options that had been tried. Id. at 16. Having no “confidence that [D.F.]

      w[ould] be law abiding if [he wasn’t] in the [DOC],” the court committed him

      to the DOC for a third time. Id.; see also Appellant’s Amended App. pp. 39-40.

      The court added, however, that D.F. wasn’t “a lost cause” since he wasn’t

      eighteen yet and that no one was giving up on him; however, the court

      explained that “serious consequences” were warranted. Tr. p. 17.


[6]   D.F. now appeals.




      Court of Appeals of Indiana | Memorandum Decision 19A-JV-945 | January 15, 2020   Page 4 of 6
                                  Discussion and Decision
[7]   D.F. contends that the juvenile court erred when it committed him to the DOC.

      The specific disposition of a juvenile adjudicated a delinquent child is a matter

      within the sound discretion of the juvenile court and will only be reversed if

      there has been an abuse of that discretion. J.S. v. State, 881 N.E.2d 26, 28 (Ind.

      Ct. App. 2008).


[8]   Indiana Code section 31-37-18-6 guides the court’s disposition of a juvenile

      delinquent. In part, the statute states:


              If consistent with the safety of the community and the best
              interest of the child, the juvenile court shall enter a dispositional
              decree that


                       (1) is:


                                 (A) in the least restrictive (most family like) and
                                 most appropriate setting available; and


                                 (B) close to the parents’ home, consistent with the
                                 best interest and special needs of the child[.]


      Ind. Code § 31-37-18-6. D.F. claims that commitment to the DOC is not “the

      least-restrictive and most family-like setting[]” for him and that he should have

      been placed with his father or Job Corps instead. Appellant’s Br. p. 8.


[9]   Given the facts of this case, the juvenile court did not abuse its discretion in

      committing D.F. to the DOC. Since the age of twelve, D.F. has been given


      Court of Appeals of Indiana | Memorandum Decision 19A-JV-945 | January 15, 2020   Page 5 of 6
       numerous opportunities to rehabilitate himself, including an informal

       adjustment, probation, house arrest, two commitments to the DOC, and parole.

       Nevertheless, he has continued to violate both probation and parole and

       commit new offenses. Most notably, he committed the acts in this case just

       three weeks after being discharged from parole in the armed-robbery case.

       Although D.F. asked to be placed with Job Corps or his father, the court

       reasonably found that a Job Corps placement would be just “another one of

       those things that we try that I’m not confident you will fully take advantage of.”

       Tr. p. 16. And the court had no reason to believe that placing D.F. with his

       father would sufficiently address D.F.’s serious behavior problems given his

       father’s lack of involvement in his life up to that point. We agree with the

       juvenile court that D.F. left it with no other option than to commit him to the

       DOC. There is no abuse of discretion.


[10]   Affirmed.


       Riley, J., and Bradford, C.J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JV-945 | January 15, 2020   Page 6 of 6